Taylor, J.
—I concur in the foregoing opinion of Mr. Justice Hocker, except that I think that the rule in Hadley v. Baxendale requires that the message involved in such cases in the absence of explanation of its meaning, must be so intelligible that the telegraph company can be informed thereby, not only that it relates to a matter of “business importance,” but that i-t should be such that the company may contemplate and see from its terms what damages, will probably result from their failure to transmit it as they contract to do. Any other construction of the rule practically emasculates it, and practically overrules the case of West. U. Tel. Co. v. Wilson, 32 Fla. 527, 14 South. Rep. 1, where the reason of the rule is discussed at length.